UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7182


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EMERSON WADDELL SARTOR, II,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (7:05-cr-00128-H-1)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Emerson Waddell Sartor, II, Appellant Pro Se. Anne Margaret
Hayes, Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emerson   Waddell    Sartor,   II,    appeals   the    district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a reduced sentence.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Sartor, No. 7:05—cr-

00128-H-1   (E.D.N.C.   May     29,   2009).     We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                      2